The opinion of the court was delivered by
Barrett, J.
If the defendant is entitled to be allowed the $800, it is for breach of covenant by the plaintiff as to the building that was in process of construction named in the lease. We treat the question as to that the same as if it had been properly presented by pleadings. Does the report show a breach of covenant in the respect for which the allowance of $800 to the defendant is claimed ? Nothing is specified in the lease as to the manner'in which, or the purpose for which, that building was to be completed, differing from it as in fact completed. The finding is, that “ it was not completed in a proper, sufficient, or suitable manner to answer and meet the purposes for which it was intended to be used and occupied.” This must be construed to mean, “ used and occupied ” by the defendant. That finding does not imply that it was not completed according to the intention of the plaintiff, entertained prior and up to the time of leasing, and just as it would have been completed if it had not been leased to the defendant. If it was so completed, then there would be no breach of covenant, unless the plaintiff had covenanted to complete it in a different manner, or with reference to the particular use to *466which the defendant intended to put it. The lease does not show such covenant either in terms or effect. In order to that effect, the indenture should contain some specification of manner of completion, or of purpose for use for which it was to be completed, so that, on comparing the building as completed with the terms as to manner, or on testing it by use as to its sufficiency for the specified purpose, it might appear or be shown that it did not fulfill the covenant of the plaintiff in that behalf. To hold as claimed by the defendant and accorded by the County Court, would seem to be trenching on the established rules as to adding to or varying written contracts by parol evidence; and would be transcending the limits prescribed by the law as to implied undertakings that things contracted for shall be suitable for the particular use and purpose intended to be served by them. That rule is well stated in Taylor, 276, s. 381, and 9 Cush. 89, as to buildings already completed when leased. This case differs from that in the fact that it had not been completed ; but this does not affect or dispense with the need of specifying in the indenture the use and purpose for which the building was to be completed, in order to subject the party, as for a breach of covenant, for not completing it in a pi-oper manner to serve such use and purpose. This is illustrated by the remarks of Shaw, C. J., in the case cited, supra.
Judgment is reversed, and judgment for plaintiff, without any deduction on the score of said.$800. The only question was as to that.